DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on August 12, 2019 and July 16, 2019 have been entered.
Claims 7-20, 22, 25 and 28 have been cancelled without prejudice.  Claims 1-6, 21, 23-24 and 26-27 are pending and will be prosecuted on the merits.  
Applicant's arguments filed July 16, 2019 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 21, 23-24, 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couture et al. (US 2002/0188294) in view of Taylor et al. (WO 2008/045348).
Regarding claim 1, Couture discloses a surgical instrument, comprising: a housing  (Ref 20; Figure 1A, 9, 21-24, 29); an end effector operable from the housing to surgically manipulate tissue, the end effector including first and second opposable jaw members movable from an open configuration for receiving tissue to a closed configuration for manipulating tissue (Ref 100, 110, 120; Figure 1A, 9, 10), each of the first and second jaw members including a cam slot (Ref 110, 120, 172, 174); a movable handle configured to move relative to the housing to move the jaw members between the open and closed configurations (Ref 40; Figures 1A, 9, 21-24, 29); an elongated shaft extending between the housing and the end effector and defining a longitudinal axis (Ref 12; Figures 1A, 9, 21-24); and a driving assembly (Ref 21; Figure 9, 21, 23, 29) including a spring (Ref 22; Figure 9, 21, 23, 29), a compression tab disposed distal to the spring and configured to bias a distal end of the spring (Ref 25; Figure 9, 21, 23, 29), a cam piston movably coupled to the movable handle (Ref 38; Figure 9, 21), and a drive wire (Ref 32; Figure 10, 21) having a distal end portion directly coupled to a cam pin (Ref 170, Para [0088]) disposed within the cam slots of the first and second jaw , the cam piston (Ref 38; Figures 9, 21-24, 29) configured to move relative to the movable handle such that, upon movement of the movable handle (Ref 40; Figures 9, 21-24), the cam piston moves to abut the compression tab and move the compression tab (Ref  25; Figures 9, 21-24, 29) proximally to compress the spring (Ref 22; Figures 9, 21-24, 29), thereby causing the drive wire (Ref 32) to travel proximally within the elongated shaft (Ref 12) to move the cam pin (Ref 170) proximally through the cam slots (Ref 172, 174) and move the jaw members (Ref 110, 120) to the
Couture discloses that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members (Para [0130], [0136]) and that it may be preferable to add other features to the forceps, for example an articulating assembly to axially displace the end effector with respect to the shaft (Para [0153]) but fails to provide specific details regarding an articulating assembly incorporated into the forceps.
However Taylor teaches a similar surgical instrument (Ref 20, 1020) that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and an articulated configuration with respect to the longitudinal axis (Figures 8-9, 18b-c: Page 10, Para 2; Page 15, Para 6; Page 16, Para 3; Page 17, Para 2-3; Page 24, Par 4; Page 25, Para 1; Page 30, Para4-Page 31, Par 1; Page 32, Par 1, Page 38, Par 2; Page 44, Par 3); where the surgical instrument similarly includes 
With regards to the limitations, “the drive wire travelling proximally within the elongated shaft a first distance when the elongated shaft is in the aligned configuration and travelling proximally within the elongated shaft a second distance longer than the first distance when the elongated shaft is in the articulated configuration” and “wherein upon transition of the elongated shaft to the articulated configuration, the spring stretches a linear distance corresponding to a difference between the first and second distances”, the Examiner notes that Taylor discloses that the drive wire Ref 1142 is fixed on one end to the end effector Ref 1110, 1120 by means of Ref 1142’, 1230, 1016, and is fixed on the opposite end to the spring Ref 1740 by means of the Ref 1720, 1800 and 1720; where the compression spring Ref 1740 biases the drive rod (page 42, Par2); where the drive wire is within the elongate shaft and contacts an inner surface of the shaft during proximal travel within the shaft when the shaft is in an articulated configuration such that the position of the drive wire changes in the articulated configuration; where the drive wire travels proximally within the shaft when the system is actuated (Ref 142, 1142, 1142a, 1700; Page 43, Par 2; wherein the drive wire is within the elongated shaft and contacts an inner surface of the shaft during proximal travel within the shaft when the shaft is in an articulated configuration as can be seen by the contact between the drive wire Ref 142, 1142 and an inner surface through the joints of the articulated shaft 12, 12a, 12b, 1312 in figures 9 and 18c). Therefore, since the drive wire is fixed proximally and distally and the only structure of the system that can shift 
Since Couture discloses that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members and that it may be preferable to add other features to the forceps, for example an articulating assembly to axially displace the end effector with respect to the shaft but fails to provide specific details regarding an articulating assembly incorporated into the forceps and Taylor teaches a similar surgical instrument that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and an articulated configuration with respect to the longitudinal axis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the instrument of Couture to include an articulating assembly (i.e. a flexible shaft, where the flexible portion of the shaft can include joints and articulation cables through the shaft to allow movement of the shaft) as suggested by Taylor, such that the end effector of Couture can axially displace with respect to the longitudinal axis of the shaft of 
The Examiner notes that Couture similarly includes a drive wire within the shaft, that travels proximally to actuate the jaws, where the drive wire is fixed to the end effector and the spring so that movement of the spring actuates the wire/jaws, where the spring compresses a specific distance to impart a specific load on the drive wire and therefore when modified to include an articulating assembly, the drive wire of Couture can contact an inner surface of the shaft during proximal travel within the shaft when the shaft is in an articulated configuration. Where both Couture and Taylor teach similar driving assemblies that include springs having a spring constant configured to provide a load on a drive wire, where the spring constant of Couture can compensate for a loss of a load on the drive wire caused by contact between the drive wire and the inner surface of the elongated shaft when an articulating assembly as suggested by Taylor is included.  Additionally, similar to Taylor above, since the drive wire of Couture is fixed proximally and distally and the only structure of the system that can shift when the system moves from an aligned configuration to an articulated configuration is the spring, the spring is therefore being interpreted as stretching a linear distance to allow the drive wire to change to the articulated configuration and the drive wire of Couture travels proximally within the shaft a first distance in the aligned configuration and travels proximally within the shaft a second distance longer than the first distance in the articulated configuration as explained above; where the spring can stretch to provide that difference between the first and second distances. Furthermore, the Examiner notes that Couture similarly includes a drive wire where the drive wire is fixed to the end 
Regarding claims 2-4, Couture discloses that the system is designed to maintain a closure pressure within a desired range (Para [0024]) and that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members (Para [0130], [0136]) and that it may be preferable to add other features to the forceps, for example an articulating assembly to axially displace the end effector with respect to the shaft (Para [0153]) but fails to provide specific details regarding an articulating assembly incorporated into the forceps.
However, as shown in the rejection of claim 1 above, Taylor teaches a similar surgical instrument (Ref 20, 1020) that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and an articulated configuration with respect to the longitudinal axis (Figures 8-9, 18b-c: Page 10, Para 2; Page 15, Para 6; Page 16, Para 3; Page 17, Para 2-3; Page 24, Par 4; Page 25, Para 1; Page 30, Para4-Page 31, Par 1; Page 32, Par 1, Page 38, Par 2; Page 44, Par 3); where the first spring defines a spring constant that induces motion in the jaw members between the open and closed configuration when the shaft is in the articulation configuration and when in the aligned configuration and to maintain a consistent closure 
Since Couture discloses that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members and that it may be preferable to add other features to the forceps, for example an articulating assembly to axially displace the end effector with respect to the shaft but fails to provide specific details regarding an articulating assembly incorporated into the forceps and Taylor teaches a similar surgical instrument that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and an articulated configuration with respect to the longitudinal axis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the instrument of Couture to include an articulating assembly (i.e. a flexible shaft, where the flexible portion of the shaft can include joints and articulation cables through the 
Regarding claims 5-6, Couture discloses that the system is designed to maintain a closure pressure within a desired range (Para [0024]) and that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members (Para [0130], [0136]) and that it may be preferable to add other features to the forceps, for example an articulating assembly to axially displace the end effector with respect to the shaft (Para [0153]) but fails to provide specific details regarding an articulating assembly incorporated into the forceps.
However, as shown in the rejection of claim 1 above, Taylor teaches a similar surgical instrument (Ref 20, 1020) that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and an articulated configuration with respect to the longitudinal axis (Figures 8-9, 18b-c: Page 10, Para 2; Page 15, Para 6; Page 16, Para 3; Page 17, Para 2-3; Page 24, Par 4; Page 25, Para 1; Page 30, Para4-Page 31, Par 1; Page 32, Par 1, Page 38, Par 2; Page 44, Par 3);  where the elongated shaft is made of a flexible material (Ref 12, 1012b; page 7, Par 1-2) and includes proximal and distal portions, the proximal portion extending from the housing, and the distal portion connected to the proximal portion by at least one articulation joint such that the distal portion is movable between the aligned 
Since Couture discloses that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members and that it may be preferable to add other features to the forceps, for example an articulating assembly to axially displace the end effector with respect to the shaft but fails to provide specific details regarding an articulating assembly incorporated into the forceps and Taylor teaches a similar surgical instrument that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and an articulated configuration with respect to the longitudinal axis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the instrument of Couture to include an articulating assembly (i.e. a flexible shaft, where the flexible portion of the shaft can include joints and articulation cables through the shaft to allow movement of the shaft) as suggested by Taylor, such that the end effector of Couture can axially displace with respect to the longitudinal axis of the shaft of Couture to transition to an articulated configuration in order to enable a user to grasp and seal vessels along different planes within a desired location.
Regarding claim 21, Couture discloses a surgical instrument, comprising: a housing  (Ref 20; Figure 1A, 9, 21-24, 29); an elongated shaft extending from the housing and defining a longitudinal axis (Ref 12; Figures 1A, 9, 21-24); first and second , the cam piston (Ref 38; Figures 9, 21-24, 29) configured to move relative to the movable handle such that, upon movement of the movable handle (Ref 40; Figures 9, 21-24), the cam piston moves to abut the compression tab and move the compression tab (Ref  25; Figures 9, 21-24, 29) proximally to compress the spring (Ref 22; Figures 9, 21-24, 29), thereby causing the drive wire (Ref 32) to travel proximally within the elongated shaft (Ref 12) to move the cam pin (Ref 170) proximally through the cam slots (Ref 172, 174) and move the jaw members (Ref 110, 120) to the
Couture discloses that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members (Para 
However Taylor teaches a similar surgical instrument (Ref 20, 1020) that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and an articulated configuration with respect to the longitudinal axis (Figures 8-9, 18b-c: Page 10, Para 2; Page 15, Para 6; Page 16, Para 3; Page 17, Para 2-3; Page 24, Par 4; Page 25, Para 1; Page 30, Para4-Page 31, Par 1; Page 32, Par 1, Page 38, Par 2; Page 44, Par 3); where the surgical instrument similarly includes a driving assembly including a spring having a spring constant that provides a load on a drive wire that compensates for a loss of a load on the drive wire caused by contact between the drive wire and the inner surface of the elongated shaft (Figure 10, 19a-b; Ref 1740; Page 42, Par 2; Page 43, Par 2; Page 5, Par 4-Page 6, Par 1; Page 6, Par 3; Page 25, Par 1; Page 42, Par 2; Page 43, Par 2; Page 44, Par 3; wherein a load is provided on the drive wire during use; where the drive wire contacts an inner surface of the shaft, which therefore can causing a loss of load on the drive wire; wherein the spring allows the wire to be pulled back and maintain a desired closure force on the jaws whether the device is in an aligned or articulated configuration and therefore the spring is providing a load on the drive wire that compensates for a loss of a load on the drive wire caused by any contact between the drive wire and the shaft; wherein a spring constant is inherent based on the characteristics of a spring itself and therefore the 
Since Couture discloses that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members and that it may be preferable to add other features to the forceps, for example an articulating assembly to axially displace the end effector with respect to the shaft but fails to provide specific details regarding an articulating assembly incorporated into the forceps and Taylor teaches a similar surgical instrument that additionally includes an articulating assembly to axially displace the end effector with respect to the shaft such that the elongated shaft configured to transition between an aligned configuration and 
Where both Couture and Taylor teach similar driving assemblies that include springs having a spring constant configured to provide a load on a drive wire, where the spring constant of Couture can compensate for a loss of a load on the drive wire caused by contact between the drive wire and the inner surface of the elongated shaft when an articulating assembly as suggested by Taylor is included.  Furthermore, the Examiner notes that Couture similarly includes a drive wire within the shaft, that travels proximally to actuate the jaws, where the drive wire is fixed to the end effector and the spring so that movement of the spring actuates the wire/jaws, where the spring compresses a specific distance to impart a specific load on the drive wire and therefore when modified to include an articulating assembly, the drive wire of Couture can contact an inner surface of the shaft during proximal travel within the shaft when the shaft is in an articulated configuration as suggested by both Couture and Taylor.
Regarding claims 23-24, Couture discloses that upon movement of the movable handle in a first rotational direction (Ref 40; Figures 21, 23, 29; see clockwise rotational arrow in Figure 21), the cam piston moves in a second rotational direction opposite the 
Regarding claim 26-27, Couture discloses that the compression tab includes a distal surface and an opposing proximal surface in direct contact with the spring (Ref 25; Figure 9, where the compression tab 25 includes a proximal surface in direct contact with spring Ref 22 and includes an opposite surface near Ref 38), the cam piston configured to abut the distal surface of the compression tab to move the compression tab proximally (Ref 38, 25, 22; Figures 9, 21, 23, 29; Para [0117], [0129]).

Response to Arguments
Applicant's arguments filed July 16, 2019 have been fully considered but they are not persuasive.
Applicant argues that the rejection describes interpretations of what functions of the elements are capable of performing and are not based on any actual teachings in Taylor or Couture, for example Taylor and Couture do not teach a drive wire that contacts an inner surface of a shaft or a spring that has a spring constant that provides a load on the drive wire that compensates for a loss of a load caused by contact between the drive wire and the inner surface of the shaft.
The Examiner respectfully disagrees and notes as shown in the rejection above, Taylor does in fact teach a drive wire that contacts an inner surface of a shaft as can 
Additionally, the Examiner notes that as stated in the rejection above, Couture discloses that the drive assembly enables a user to selectively compress the coil spring a specific distance which, in turn, imparts a specific load on the drive rod and as a result a specific closure force can be transmitted to the jaw members (Para [0130], [0136]), where for example an articulating assembly to axially displace the end effector can additionally be included (Para [0153]).  Similarly Taylor includes a spring having a spring constant that provides a load on a drive wire Ref 1740 and as shown above can move between an aligned configuration and an articulated configuration and includes a drive wire that contacts an inner surface of the shaft, where any contact of the drive wire can cause a loss of load on the drive wire.  Additionally, the spring of Taylor allows the wire to be pulled back and maintain a desired closure force on the jaws whether the device is in an aligned or articulated configuration.  Since Taylor’s spring provides a load on a drive wire and the drive wire can contact an inner surface that can cause a loss of load and Taylor discusses that the end effector can be articulated and tissue can be grasped within the required pressure range, the spring of the system can be interpreted as providing a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212.  The examiner can normally be reached on Mondays-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771